Title: To Alexander Hamilton from Thomas Marshall, [June 1792]
From: Marshall, Thomas
To: Hamilton, Alexander



[New York, June, 1792]
Sir

The Men, Women, and Children employ’d in the Above Mill (in the preparing and Spinning Departments) will be at least 150. And the Weight of Twist Spun will not fall short of 768 lbs of No 20’s pr. Week. When the Mill is Completed it will be Indispensibly Necessary to have in Constant Employ, A Clock Maker, a Turner, a Joiner, and a Smith and Striker. On the Onset the Number of Trademen must be proportionate to the Expedition which is wishd for in Completing the Works.
 